DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 39-48 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form.  
The 4th paragraph of 35 U.S.C. 112 recites “a claim in dependent form shall contain a reference to a claim previously set forth….”  Claims 39-48 depend from canceled claim 1, and therefore do not refer to a previously set forth claim.  For purposes of examination, the claims will be presumed to depend from claim 38.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 38-40 and 42-48 are rejected under 35 U.S.C. 102(b) as being anticipated by Rinehart (US 3,357,876).
	Rinehart discloses glass compositions that anticipate the glass composition recited in instant claims 38-40 and 47.  The examiner has converted to mole percent Glasses A and F in the Tables in columns 10 and 16.  The corresponding compositions are shown in the table below.  

Glass A
Glass F

Wt%
Mol%
Wt%
Mol%
SiO2
54.38
62%
43.56
52%
P2O5
9.96
5%
15.64
8%
B2O3
0
0%
0
0%
Al2O3
26.61
18%
30.93
22%
Li2O
5.04
11%
5.86
14%
Na2O
4
4%
4
5%
K2O
0
0%
0
0%
MgO
0
0%
0
0%
CaO
0
0%
0
0%
SrO
0
0%
0
0%
ZnO
0
0%
0
0%
ZrO2
0
0%
0
0%
P2O5+R2O/M2O3

1.2

1.2

	
“A specific example in the prior art which is within a claimed range anticipates the range.”  MPEP 2131.03.  Glasses A and F comprise SiO2, Al2O3, P2O5 and at least one alkali metal oxide, Na2O, and have ratios of (P2O5+R2O)/M2O3 which fall within the ranges of claims 38, 40 and 47.
Rinehart does not disclose the following properties:
 The Vickers indentation crack initiation load recited in claims 42;
The anneal point of claim 44;
The coordination of aluminum, boron, or phosphorous as recited in claims 45-46;
The molar volume of the glass as recited in claims 48.
These properties are presumed to be inherent to the product of Rinehart because Rinehart discloses ion exchanged glasses with a composition that is identical to the presently claimed composition.  See MPEP 2112. 
As to claim 43, Rinehart discloses ion exchanging glasses to a depth of 30-200 microns.  See col. 2, lines 11-13 and col. 7, line 1.  

Claims 38-42 and 44-48 are rejected under 35 U.S.C. 102(b) as being anticipated by Toplis et al. (“The variable influence of P2O5 on the viscosity of melts of differing alkali/aluminium ratio: Implications for the structural role of phosphorus in silicate melts”, Geochim. Cosmochim. Acta, 1996, vol. 60, No. 21, p. 4107-4121).
The compositions denoted NAPS50:1, NAPS50:2, NAPS50:3, NAPS50:4, NAPS50:5, NAPS47:2, NAPS47:3, NAPS47:4, NAPS47:6, NAPS44:1, NAPS44:2, NAPS44:3, NAPS44:4, NAPS44:5, and NAPS44:6 of Toplis et al. anticipate the glass composition recited in one or more of claims 38-41 and 47. 
The glass compositions of Toplis et al. are reported in amounts of P2O5 added to 100 mol% glass, i.e., as "external percents" (E% hereafter).  The examiner has converted the glass compositions in Toplis et al. to a glass having 100 mole percent components including the P2O5 (mol% hereafter):


NAPS44:1
NAPS44:2
NAPS44:3
NAPS47:4
NAPS44:5
NAPS44:6

E%
mol%
E%
mol%
E%
mol%
E%
mol%
E%
mol%
E%
mol%
SiO2
67.43
67%
67.33
66%
67.43
65%
67.19
64%
67.31
64%
67.19
63%
P2O5
1.12
1%
2.17
2%
3.26
3%
4.42
4%
5.39
5%
6.93
6%
Al2O3
18.28
18%
18.35
18%
18.36
18%
17.55
17%
18.71
18%
18.85
18%
Na2O
14.28
14%
14.32
14%
14.21
14%
15.26
15%
14.24
13%
13.96
13%
P2O5+R2O
M2O3
0.84
0.84
0.99
0.99
0.95
0.95
1.12
1.12
1.05
1.05
1.11
1.11



NAPS47:2
NAPS47:3
NAPS47:4
NAPS47:6

E%
mol%
E%
mol%
E%
mol%
E%
mol%
SiO2
67.41
66%
67.56
66%
67.19
64%
67.07
63%
P2O5
2.04
2%
3.1
3%
4.42
4%
6.81
6%
Al2O3
17.38
17%
17.53
17%
17.55
17%
17.65
17%
Na2O
15.2
15%
14.9
14%
15.26
15%
15.28
14%
P2O5+R2O
M2O3
0.99
0.99
1.03
1.03
1.12
1.12
1.25
1.25



NAPS50:1
NAPS50:2
NAPS50:3
NAPS50:4
NAPS50:5

E%
mol%
E%
mol%
E%
mol%
E%
mol%
E%
mol%
SiO2
67.5
67%
67.18
66%
67.23
65%
67.29
64%
67.35
64%
P2O5
1.09
1%
2.18
2%
3.33
3%
4.55
4%
5.72
5%
Al2O3
16.45
16%
16.62
16%
16.6
16%
16.58
16%
16.69
16%
Na2O
16.05
16%
16.20
16%
16.17
16%
16.13
15%
15.96
15%
P2O5+R2O
M2O3
1.04
1.04
1.11
1.11
1.17
1.17
1.25
1.25
1.30
1.30


“A specific example in the prior art which is within a claimed range anticipates the range.”  MPEP 2131.03.  
Toplis et al. does not disclose the following properties:
The Vickers indentation crack initiation threshold recited in claims 42;
The anneal point of claim 44;
The coordination of aluminum, boron, or phosphorous as recited in claims 45-46; 
The molar volume of the glass as recited in claims 48.
These properties are presumed to be inherent to the product of Toplis et al. because the cited properties are determined the glass’s composition, and the glasses of Toplis et al. are identical to the presently claimed composition.  See MPEP 2112. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 43 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Toplis et al. (“The variable influence of P2O5 on the viscosity of melts of differing alkali/aluminium ratio: Implications for the structural role of phosphorus in silicate melts”, Geochim. Cosmochim. Acta, 1996, vol. 60, No. 21, p. 4107-4121) as applied to claim 38 above and further in view of Murata (WO 2008/044694).
This rejection is over WO 2008/044694 because the reference qualifies as prior art under 35 U.S.C. § 102(b), however, the column and line numbers of the English language equivalent, (US 2010/0035745) will be cited below because, the national stage patent is a direct translation of the WIPO application.  See 35 U.S.C. § 371(c)(2).
Toplis et al. discloses glass compositions that anticipate claim 38.  Toplis et al. fails to disclose that the glass can be ion exchanged to a level of 40 µm or more (claim 43).
Murata discloses that alkali aluminosilicate glasses containing phosphorous are useful as glasses substrates (i.e., cover glass) for cellular phones that can be ion exchanged to a depth of at least 15 µm or more.  See paragraph [0001], [0010], [0052] and [0059].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have ion exchanged the glasses of Murata et al. to a depth of at least 15 µm because such glasses have good ion exchange performance.  See paragraph [0010] of Murata.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 38-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,124,443 (‘443).  Although the claims at issue are not identical, they are not patentably distinct from each other.
The ‘443 patent teaches a glass composition having overlapping ranges of components (claims 1, 7, 11, 18 of the ‘443 patent), ratio of P2O5+R2O/M2O3 (claims 1 and 14), Vickers crack initiation threshold (claims 2 and 17), ion exchange depth (claim 3), anneal temperature (claim 6) and molar volume (claim 15) with the glass of instant claims 38-44 and 47-48.  Overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
The limitations of instant claims 45 and 46 can be found in claims 10 and 11 of the ‘443 patent.

Claims 38-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,017,412 (‘412).  Although the claims at issue are not identical, they are not patentably distinct from each other.
The ‘412 patent teaches a glass composition having overlapping ranges of components (claims 1, 4, 6 and 7 of the ‘412 patent), ratio of P2O5+R2O/M2O3 (claims 1 and 13), Vickers crack initiation threshold (claim 2), ion exchange depth (claim 3), anneal temperature (claim 5) and molar volume (claim 15) with the glass of instant claims 38-44 and 47-48.  Overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
The limitations of instant claims 45 and 46 can be found in claims 9 and 10 of the ‘412 patent.

Claims 38-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 9,346,703 (‘703).  Although the claims at issue are not identical, they are not patentably distinct from each other.
The ‘703 patent teaches a glass composition having overlapping ranges of components (claims 1, 7-8, 15, 19, 24-25 and 32 of the ‘703 patent), ratio of P2O5+R2O/M2O3 (claims 1 and 19), Vickers crack initiation threshold (claim 2), ion exchange depth (claims 4 and 20), anneal temperature (claim 6 and 23) and molar volume (claim 17) with the glass of instant claims 38-44 and 47-48.  Overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
The limitations of instant claims 45 and 46 can be found in claims 10 and 11 of the ‘703 patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376. The examiner can normally be reached Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784